Citation Nr: 1430967	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-39 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back injury, to include degenerative disc disease and low back strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The Veteran served on active duty from August 1994 to September 1996 and November 2001 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  The Veteran's claims file is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

After having two hearings rescheduled, the Veteran failed to report without good cause for a Travel Board hearing scheduled in April 2014.  38 C.F.R. § 20.704 (2013).  Therefore, no further development as to a hearing is necessary.

In addition to the diagnosed degenerative disc disease that has been addressed during the appeals process, a September 2009 VA treatment record reflects an assessment of low back strain.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the low back strain as part of the issue on appeal.  Therefore, the issue is as stated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A February 2011 VA examiner opined that that the degenerative disc disease was not related to active service.  Part of the basis of the examiner's opinion was that there was no history of a lumbar spine injury in service.  The service treatment records from the first period of service, however, show that the Veteran was treated for right paravertebral spasm in November 1994.  In light of the above, the AOJ should obtain an addendum to the February 2011 examination report.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his low back disorder and obtain any identified records.  Regardless of the appellant's response, obtain any additional records from the Orlando VA Medical Center from February 2011 to the present.

2.  Thereafter, arrange for the Veteran's claims file to be reviewed by the February 2011 VA examiner for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The Veteran should only be scheduled for another physical examination if the February 2011 VA examiner or the new medical professional deems it necessary.  The February 2011 VA examiner should render an opinion as to whether it is at least as likely as not that the degenerative disc disease, the low back strain diagnosed in September 2009, and any additional low back disorder diagnosed based on any additional evidence obtained pursuant to this remand are related to the Veteran's active service, to include the right paravertebral spasm in November 1994.

If the examiner is unable to provide an opinion without resorting to speculation that fact must be stated and the reasons why an opinion cannot be provided without resorting to speculation explained.  A complete rationale for any opinion offered must be provided.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) with a copy to his representative.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



